Citation Nr: 0032243	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence as been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.  

2. Entitlement to service connection for a low back disorder, 
secondary to a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Regarding the issue of service connection for a bilateral 
foot disorder, it is noted that, in correspondence received 
in August 1999, the veteran stated that he was scheduled for 
an examination at the podiatry clinic of the VA Medical 
Center, North Little Rock, Arkansas (VAMC) in August 1999.  
These records have not been associated with the claims file.  
Thus, there are treatment records that may be available.  
These records must be obtained prior to appellate 
consideration.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that if records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire them).

It is also noted that recently passed legislation has altered 
the criteria under which these issues were evaluated by the 
RO.  This legislation, The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, these claims must be returned to the RO.


In view of this fact, the claim must be remanded for the 
following:

1.  The RO must insure that all records 
of treatment that the veteran has 
received at the VAMC since January 1999 
have been reviewed and that copies of all 
treatment records have been associated 
with the claims file.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



